DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 

Status of Rejections

Claims 1, 5, 6, and 9 are pending. Amendments to claim 1 and paragraph 0058 of the specification filed on 10/17/2021 are entered. 

The previous rejections of claims 1, 5, 6, and 9 under 35 USC 112 (b) and 35 USC 103 are withdrawn in view of amendments of the claims by the applicants.  

Allowable Subject Matter 

Claims 1, 5, 6, and 9 are allowed.

Reasons for Allowance 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the control unit includes a current detection unit that 4 / 10Serial No.: 16/319,095Attorney Docket No. 9043/0007PSU1 detects a current supplied to the first power feeder and the second power feeder, and obtains an integrated value of the current by integrating the current during a period from a timing at which the polarity switching unit switches the polarities to the next timing at which the polarity switching unit switches the polarities, wherein the control unit sets either the first threshold value or the second threshold value larger such that a frequency at which the polarity switching unit switches the polarities decrease when the integrated value of the current is smaller than a third predetermined threshold value and the control unit sets either the first threshold value or the second threshold value smaller such that a frequency at which the polarity switching unit switches the polarities increases when the integrated value of the current is larger than the third predetermined threshold value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795